12/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0346



                                  No. DA 21-0346

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

WILLIAM GRUSSING,

              Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 28, 2022, within which to prepare, serve, and file the State’s

response.




CL                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 28 2021